Citation Nr: 1815792	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  17-00 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a lumbosacral spine and neck condition has been received.

2.  Whether new and material evidence to reopen a claim for service connection for a bilateral knee condition has been received.

3.  Whether new and material evidence to reopen a claim for service connection for a bilateral ankle condition has been received.

4.  Whether new and material evidence to reopen a claim for service connection for a bilateral eye condition has been received.

5.  Entitlement to service connection for a bilateral eye condition.

6.  Whether new and material evidence to reopen a claim for service connection for a jaw condition has been received.

7.  Entitlement to service connection for a jaw condition.

8.  Entitlement to service connection for traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Marc Pepin, Attorney.


WITNESSES AT HEARING ON APPEAL

Appellant, K.W., and J.W.


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to September 1961.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2013 rating decision in which the RO in Huntington, West Virginia denied the Veteran's claim for service connection for traumatic brain injury, to include memory loss and chronic pain, as well as his requests to reopen claims for service connection for bilateral eye condition, jaw condition, bilateral ankle condition, bilateral knee condition, and lumbosacral spine and neck condition.  In June 2014, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2016, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2016.  Jurisdiction has been transferred to the RO in Los Angeles, California.

In June 2017, the Veteran, his wife and daughter testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).A transcript of that hearing has been associated with the claims file.

Also in June 2017, the Veteran appointed his current representative.  

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.

Also, this appeal has been advanced on the Board's docket, pursuant to 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017).

As regards characterization of the claims on appeal, as indicated above, the RO declined to reopen previously denied service connection claims for a bilateral eye condition and a jaw condition.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7104 to address the question of whether new and material evidence has been received to reopen a previously denied claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, in view of the Board's favorable decision on the requests to reopen service connection claims for a bilateral eye condition and a jaw condition -the Board has characterized as to these claimed disabilities as now encompassing both matters set forth on the title page.

The petitions to reopen previously denied service connection claims for a lumbosacral spine and neck condition, a bilateral knee condition and a bilateral ankle conditions, along with the service connection claims for bilateral eye disability, jaw disability and TBI, are addressed in the remand following the order; these matters are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, in December 2017 correspondence, the Veteran's representative raised the issue of a petition to reopen previously denied service connection claim for posttraumatic stress disorder (PTSD).  As that matter has not been adjudicated by the AOJ, it is not properly before the Board, and hence, is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  In a December 2004 rating decision, the RO denied service connection for bilateral eye condition; although notified of the denial in December 2004, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.

3.  Additional evidence associated with the claims file since the December 2004 rating decision is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim for service connection for a bilateral eye condition, and raises a reasonable possibility of substantiating the claim.

4.  In a September 2010 rating decision, the RO denied service connection for a jaw condition; although notified of the denial in September 2010, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.

5.  Additional evidence associated with the claims file since the September 2010 rating decision is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim for service connection for a jaw condition, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 2004 RO rating decision in which the RO continued the previous denial of service connection for a bilateral eye condition is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2017).

2.  The September 2010 RO rating decision in which the RO continued the previous denial of service connection for a jaw condition is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2017).

3.  As, pertinent to the claims for service connection for bilateral eye disorder and a jaw condition, evidence received since the December 2004 and September 2010 RO rating decisions, respectively, is new and material, the requirements for reopening each claim for service connection are met.  38 U.S.C. §§ 5103, 5103A, 5108 (2012); 38 C.F.R. §§ 3.156, 3.159 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).  

Given the favorable disposition of the requests to reopen the previously denied claims for service connection for a bilateral eye disorder and jaw condition, the Board finds that all notification and development needed to fairly adjudicate these claims has been accomplished and further consideration of VCAA compliance is not necessary at this juncture in the appeal.  

Under legal authority in effect at the time of the prior denials and currently, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2004 - 2017).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

As discussed below, the Veteran's prior claims for service connection for bilateral eye and jaw conditions were considered and denied by the RO in December 2004 and September 2010 rating decisions, respectively. 

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

In this case, the Veteran sought to reopen these previously denied claims for service connection in November 2011.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

The provisions of 38 U.S.C. § 5108  require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3   (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

A.  Bilateral eye condition

The Veteran's initial claim for service connection for this disability was denied in a December 2004 RO rating decision.  The pertinent evidence of record in December 2004 consisted of 1994 and 1995 private medical records from Dr. R and the Veteran's statements.  The RO found that evidence did not show a bilateral eye condition that occurred in or was aggravated by military service.  On this basis, the RO denied the claim.

Although notified of the December 2004 denial in a letter dated that same month, the Veteran did not initiate an appeal with respect to this decision.  See 38 C.F.R. § 20.200 (2017).  Moreover, no new and material evidence was received within the one-year appeal period from the date of the notice for the denial, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(b), (c).  Therefore, the RO's December 2004 denial of the claim is final as to the evidence then of record and is not subject to revision on the same factual basis.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  As such, the claim for service connection for a bilateral eye disability may only be reopened and reviewed if new and material evidence is received with respect to this claim.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

Pertinent evidence added to the claims file  since December 2004 includes additional private medical records, VA treatment records, lay statements and the transcript from the June 2017 Board hearing.  

Specifically, during the June 2017 Board hearing the Veteran detailed his in-service boxing history, in connection with which he reportedly suffered eye injury.  He described the condition as watery eyes, and stated that he was poked in the eye as part of his boxing training.  Reportedly, he has experienced such symptoms ever since service.  

Thus, the additional evidence includes the Veteran's more detailed statements concerning in-service trauma, and assertions as to continuity of symptoms affecting his eyes in and since service-aside from documented refractive error.  This evidence is new, in that it was not previously before the Board, and is not duplicative or cumulative of evidence previously of record.  The evidence is also material.  The Veteran's assertions relate to unestablished facts necessary to substantiate the claim-whether he has a current eye disability, and whether such disability is related to service (as discussed in the prior denial).  As eye symptoms are readily perceived through the senses, a layperson is competent to report them.  The Veteran is presumed credible in his competent reports for the limited purpose determining whether the claim should be reopened.  See Justus, 3 Vet. App. at 513. Thus, udder the low threshold of Shade, the evidence, at a minimum, triggers VA's duty to assist in obtaining a VA medical etiology opinion, and, as such, raises a reasonable possibility of substantiating the claim. 

Accordingly, as additional evidence received since the prior denial is new and material, the criteria for reopening the previously denied claim for a bilateral eye disability are met, and the claim is reopened.

B.  Jaw condition

The Veteran's initial claim for service connection for a jaw condition was denied in a September 2010 rating decision by the RO.  The pertinent evidence of record in September 2010 consisted of 1994 and 1995 private medical records from Dr. R, the Veteran's statements, and VA treatment records.  Notably, January 2004 VA treatment records included reports that the Veteran had jaw pain beginning in service following a fist fight.  The RO found that the evidence did not show an in-service jaw condition or current jaw condition occurring in or aggravated by military service.  On these bases, the RO denied the claim.

Although notified of the September 2010 denial in a letter dated that same month, the Veteran did not initiate an appeal with respect to this decision.  See 38 C.F.R. § 20.200 (2017).  Moreover, no new and material evidence was received within the one-year appeal period from the date of the notice for the denial, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(b), (c).  Therefore, the RO's September 2010 denial of this claim is final as to the evidence then of record and is not subject to revision on the same factual basis.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  As such, the claim for service connection for a jaw condition may only be reopened and reviewed if new and material evidence is received with respect to the claim.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

Pertinent evidence added to the claims file  since the September 2010 denial includes additional private medical records, VA treatment records, lay statements and the transcript from the June 2017 Board hearing.  

Specifically, the Veteran detailed his boxing history at the June 2017 hearing.  He reported being punched in the head.  He sought medical attention approximately five to ten times in service for jaw pain.  June 2017 hearing transcript, p. 8.  He started having problems chewing that have continued to the present.  Id. at p. 7.  

The Board finds that the Veteran's assertions as to  continuity of symptomology of  jaw problems during and since service is new in the sense that it was not previously before the Board, as is not duplicative or cumulative of evidence previously of record.  The evidence is also material.  Collectively, the lay assertions relate to unestablished facts necessary to substantiate the claim-whether the Veteran has a current jaw disability underlying his complaints, and, if so, whether such disability is elated to service (as discussed in the prior denial).  As jaw pain and masticatory difficulties are readily perceived through the senses, he is competent to report them.  The Veteran is presumed credible in his competent reports for the limited purpose determining whether the claim should be reopened. See Justus, 3 Vet. App. at 513.  Thus, under the low threshold of Shade, this additional evidence, at a minimum, triggers VA's duty to assist in obtaining a VA examination and etiology opinion, and, as such, raises a reasonable possibility of substantiating the claim.

Accordingly, as additional evidence received since the prior denial is new and material, the criteria for reopening the previously denied claim for a jaw disability are met, and the claim is reopened.   


ORDER

As new and material evidence to reopen the claim for service connection for a bilateral eye condition has been received, to this limited extent, the appeal as to this matter is granted.

As new and material evidence to reopen the claim for service connection for a jaw condition has been received, to this limited extent, the appeal as to this matter is granted.


REMAND

The Board's review of the claims file reveals that further AOJ action on each remaining claim on appeal is warranted.  

Pertinent to the reopened claims, the Board notes that VA is required to provide an examination or obtain a medical opinion in connection with a claim for service connection when the record contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of disability, the record indicates that the disability or symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A (d) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159 (2017).  The threshold for finding evidence of a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  A Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.  Moreover, since the Veteran's STRs are missing, VA has a heightened duty to assist developing the Veteran's claims.  O'Hare, 1 Vet. App. at 367.  

Regarding the reopened bilateral eye condition and jaw condition claims, the Veteran has provided competent and credible reports that he has had associated symptoms beginning in service from boxing injuries.  Notably, VA treatment records from October 2015 document complaints about right sided jaw pain associated with in-service boxing.  The October 2017 private medical opinion suggests a nexus between unspecified chronic jaw damage and in-service boxing.  Under these circumstances, the Board finds that a VA medical examination is needed to obtain information as to whether the Veteran has any current eye disability and jaw disability underlying the reported symptoms and the existence of a medical nexus of any current disorder to service, with particular consideration to the Veteran's reports of in-service boxing trauma and symptoms starting in service.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159; McLendon, supra.; O'Hare, supra.

Regarding the TBI claim, January 2017 VA Social Worker records note that the Veteran complained about forgetfulness.  During the June 2017 hearing, he provided competent and credible reports of sustaining in-service head trauma while boxing and gradual onset of cognitive symptoms.  The Veteran submitted an October 2017 private medical opinion including a diagnosis of mild neurocognitive disorder due to in-service boxing.  However, the Board finds that a VA medical examination is needed for this claim as well as to ascertain whether the Veteran's current cognitive symptoms warrant a TBI diagnosis, and if so, the existence of a medical nexus to the Veteran's reports of in-service boxing trauma.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159; McLendon, supra.; O'Hare, supra.

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of the claim(s).  See 38 C.F.R. § 3.655(b) (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the AOJ should associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

Prior to arranging for the Veteran to undergo VA examination, to ensure that all due process requirements are met, and that the record is complete with respect to all remaining claims on appeal, the  AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

For all claims, the Veteran has identified outstanding VA treatment records.  In the June 2015 VA Form 21-4142a, General Release for Medical Provider Information,  the Veteran identified treatment at the VA Westwood and Gardena Healthcare Systems with the date listed as to the present.  A review of the VA medical facility locator does not identify a VA Westwood medical facility.  As for the VA Gardena medical facility, it is a community based outpatient clinic (CBOC) under the parent Los Angeles VA Medical Center (VAMC).  The RO did not request Los Angeles VAMC records in response to the June 2015 report.  Notably, an April 2013 request for VA treatment records from Los Angeles VAMC generated Gardena CBOC records from April 2003 to April 2013 as found in the Legacy Content Manager electronic file.  However, Gardena CBOC records from April 18, 2013 have not been requested in response to the Veteran's June 2015 report.  In cases where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  Given the Veteran's June 2015 report, the AOJ must make another request for Los Angeles VAMC records from April 2013 to obtain the outstanding VA Gardena CBOC treatment records sufficiently identified by the Veteran. 

As for VA medical records currently of record, the most recent VA treatment records are dated April 18, 2013 (from the Los Angeles VAMC) and July 11, 2017 (from the Long Beach he VAMC Long Beach, California).  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).   Therefore, the AOJ should obtain from the above-noted facility all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  
 
The Board also notes during the June 2017 Board hearing, the Veteran referred to private medical treatment from Dr. L during the June 2017 hearing.  See June 2017 hearing transcript, p. 15.  His representative indicated that these private medical records would be submitted.  However, to date, they have not been submitted.

Therefore, the AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining matters on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b) (2012); but see 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  Specifically request that the Veteran submit private medical records from Dr. L as identified during the June 2017 hearing.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining matters on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to particularly include those from the e Los Angeles VAMC (to include the Gardenia CBOC) dated from April 18, 2013 as well as those from the Long Beach VAMC dated since July 11, 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Furnish to the Veteran and his attorney a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent any claim(s) remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) treatment records, including Dr. L. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matter within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159. All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA ophthalmology  examination, by an appropriate physician.   

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)) must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include appropriate cardiac testing) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

Based on a review of all pertinent lay and medical evidence, the examiner should clearly indicate whether the Veteran currently has, or has had at any point pertinent to the November 2011 claim an eye disability (not refractive error) underlying his complaints of eye watering (even if now asymptomatic or resolved).  

If so, for each such identified disability, the examiner must provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability (1) had its onset during active service; or (2) is otherwise medically related to service, to include ocular trauma from boxing. 

In addressing the above, the examiner must consider and discuss all relevant medical and other objective evidence of record and all lay assertions, to include competent assertions as to in-service eye injury in the ring and   during training exercises, and as to the nature, onset and continuity of symptoms.  

Notably, the absence of documented evidence of diagnosis of and/or treatment for  eye disability (not refractive error) or associated symptoms (watery eyes) during or shortly after service should not, alone, serve as the sole basis for a negative opinion-particularly where, as here, the Veteran's service medical are not available due to no fault of his own. 

In this regard, the examiner is advised that the Veteran is competent to his symptoms and history, and his wife and daughter are competent to report their observations; the lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA jaw examination, by an appropriate physician.  The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)) must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

All indicated tests and studies (should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

Based on a review of all pertinent lay and medical evidence, the examiner should clearly indicate whether the Veteran has, or has had any at any point pertinent to the November 2011 claim, a jaw disability underlying his complaints of jaw pain (even if now asymptomatic or resolved).  In so determining, the examiner must specifically consider the October 2015 VA treatment records documenting complaints of long-standing intermittent right jaw pain. 

If so, for each such identified jaw disability, the examiner must provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability (1) had its onset during active service; or (2) is otherwise medically related to service, to include boxing trauma or any other incident of active service.  In so opining, the examiner must consider the October 2017 private medical opinion indicating a nexus between current jaw problems and service.

In addressing the above, the examiner must consider and discuss all relevant medical and other objective evidence of record, as well as all assertions, to include competent assertions as to in-service jaw trauma from boxing, and as to the nature, onset and continuity of jaw symptoms.  

Notably, the absence of documented evidence of diagnosis of and/or treatment for jaw problems during or shortly after service should not, alone, serve as the sole basis for a negative opinion-particularly where, as here, the Veteran's service medical are not available due to no fault of his own. 

In this regard, the examiner is advised that the Veteran is competent to his symptoms and history, and his wife and daughter are competent to report their observations; the lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA TBI examination, by an appropriate physician.   

The contents of the entire, electronic claims file (in VBMS and Virtual Legacy Content Manager) must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

Based on a review of all pertinent lay and medical evidence, the examiner should clearly indicate whether the Veteran currently has or has had symptoms that satisfy the clinical diagnostic criteria for TBI at any time since the November 2011 claim (even if now asymptomatic or resolved).  In so determining, the examiner must consider the October 2017 private medical diagnosis of a mild neurocognitive disorder.  

If so, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the TBI (1) had its onset during active service; or (2) is otherwise medically related to service, to specifically include boxing trauma.  In so opining, the examiner must consider the October 2017 private medical opinion citing medical studies in support of a nexus between the Veteran's in-service boxing history and current mild neurocognitive disorder.  

In addressing the above, the examiner must consider and discuss all relevant medical and other objective evidence of record and all lay assertions, to include competent assertions as to in-service head trauma from boxing, and as to the nature, onset and continuity of symptoms. 

Notably, the absence of documented evidence of diagnosis of and/or treatment for TBI or associated symptoms  during or shortly after service should not, alone, serve as the sole basis for a negative opinion-particularly where, as here, the Veteran's service medical are not available due to no fault of his own. 

In this regard, the examiner is advised that the Veteran is competent to his symptoms and history, and his wife and daughter are competent to report their observations; the lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  If the Veteran fails, without good cause, to report to the  scheduled examination, associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

8.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

9.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal.

If the Veteran fails, without good cause to report to the scheduled examination, in adjudicating the reopened claims, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, adjudicate each remaining claim on appeal, to include the de novo service connection claims, in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication) and legal authority.

10.  If any benefit(s) sought on appeal remain(s) denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  The AOJ is reminded that this appeal has been advanced on the Board's docket.




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


